Exhibit 10.1
 
AGREEMENT OF RESCISSION


THIS AGREEMENT (“Rescission Agreement”) is made and entered into this 18th day
of August 2010 by and among FUND.COM, INC., a Delaware corporation, and
successor-in-interest by merger to Meade Capital, Inc. (“FNDM”), VENSURE
RETIREMENT ADMINISTRATION, INC., a Delaware corporation (“VRA”); and VENSURE
EMPLOYER SERVICES, INC., an Arizona corporation (“Vensure”).  FNDM, VRA and
Vensure are hereinafter sometimes collectively referred to as the “Parties.”


W I T N E S S E T H:


WHEREAS, on September 24, 2009, Vensure, FNDM and the stockholders of Vensure
entered into a securities purchase agreement (the “Purchase Agreement”) pursuant
to which, inter alia (a) FNDM agreed to assign to Vensure all of Assignor’s
right, title and interest in and to a certificate of deposit in the original
amount of (USD) $20,000,000 (the “Certificate of Deposit”) issued in favor of
FNDM on November 9, 2007 by Global Bank of Commerce Limited, a banking
corporation organized under the laws of Antigua and Barbuda (the “Bank”), in
exchange for (b) shares of the Series A Preferred Stock of Vensure, as described
in the Purchase Agreement; and


WHEREAS, pursuant to an agreement, also dated November 9, 2007, between FNDM and
the Bank (the “Exchange Agreement”), FNDM agreed that the Bank had the absolute
and unconditional right to exchange and swap all of its obligations under the
Certificate of Deposit for a 5% annuity policy maturing November 9, 2017 (the
“Annuity”), evidenced by Certificate #NPH-SWAP-2007-GBC-01, and issued by
NatProv Holdings, Inc., a British Virgin Islands corporation (“NatProv”); and


WHEREAS, the Bank advised FNDM in October 2009 that it intended to exercise its
rights under the Exchange Agreement and swap the Certificate of Deposit for the
Annuity; and


WHEREAS, on November 2, 2009, the Parties entered into an agreement  (the
“Amendment Agreement”) pursuant to which VRA and Vensure accepted the assignment
of the Annuity in lieu of the Certificate of Deposit; and


WHEREAS, it was the obligation of Vensure to deliver to FNDM audited financial
statements of Vensure and its consolidated subsidiaries as at December 31, 2009
and for the two fiscal years ended December 31, 2009; and


WHEREAS, another of the material covenants and agreements contained in the
Purchase Agreement and the Investment Agreement, was the obligation of FNDM
(through its subsidiary) to provide educational content to Vensure which was to
be marketed to Vensure employees; and


WHEREAS, inasmuch as Vensure did not timely complete the audit of the foregoing
financial statements, and FNDM was unable to provide sufficient educational
content, each of the Parties desires to rescind, ab initio, all of the
transactions contemplated by the Purchases Agreement, the Amendment Agreement
and a related Stockholders Agreement, dated September 29, 2009 (the
“Stockholders Agreement” and together with the Purchase Agreement and the
Amendment Agreement, collectively, the “Transaction Agreements”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound hereby, it is agreed as
follows:
 
 
1

--------------------------------------------------------------------------------

 

 
1.             Rescission of Transaction Agreements. By their execution of this
Agreement:


(a)           Each of the Parties do hereby rescind, ab initio all of the
transactions contemplated by the Transaction Agreements.
 
 
(b)           Each of VRA and Vensure do hereby agree to return to FNDM the
Annuity and to execute such other documents of transfer and assignment so as to
vest good and marketable title in and to the Annuity in FNDM or its
transferee(s).


(c)           FNDM does hereby agree to transfer and assign to Vensure all, and
not less than all, of the 218,883.33 shares of Series A Preferred Stock Vensure
issued as payment of the Purchase Price for the Annuity under the Purchase
Agreement and the Amendment Agreement.  As soon as practicable following the
date of execution of this Rescission Agreement, FNDM shall return to Vensure for
cancellation all stock certificates evidencing such shares of Series A Preferred
Stock.


(d)           Each of the Parties do hereby agree that all of the Transaction
Agreements and all of documents and instruments relating thereto are hereby
terminated, rescinded and rendered null and void, ab initio.


2.             Mutual Releases.  In consideration for the above, and except with
respect to the performance of obligations contained in this Agreement, each of
the Parties, on behalf of themselves and their representatives, successors and
assigns, by execution of this Agreement, does hereby fully, completely and
unconditionally forever release and discharge each other and their respective
successors, assigns, current and former employees, directors, officers,
trustees, shareholders, members, agents, parents, affiliates, subsidiaries,
representatives, insurers, attorneys, independent contractors and all other
related or affiliated persons and entities of and from any and all liability,
claims, causes, demands, obligations, actions, contracts, promises, agreements,
damages, attorneys’ fees, costs, liabilities, rights and allegations of whatever
kind and nature, known or unknown, including, but not limited to, such matters
based on, arising out of, or related to the Transaction Agreements.  This
release includes, but shall not be limited to, any and all claims for breach of
contract, implied or express; impairment of economic or business opportunity;
intentional or negligent infliction of emotional distress; false arrest;
assault; battery; false imprisonment; prima facie tort; defamation; libel;
slander; negligent termination; malicious prosecution; or any other tort,
whether intentional or negligent; or any claim or cause of action known or
unknown.


3.             Miscellaneous.


(a)           Each of FNDM, Vensure and VRA do hereby covenant and agree that
the execution and delivery of this Rescission Agreement has been duly authorized
by all necessary corporate action and represents a valid and binding agreement
and obligation of each of them.  Each of the Parties shall deliver to the other
resolutions of their respective boards of directors in form and content to the
legal counsel to the Parties.


(b)           This Rescission Agreement may be executed in one or more
counterparts and taken together shall constitute a final and binding agreement
of the parties.


(c)           This Rescission Agreement may be executed and delivered by
facsimile signatures, all of which shall have the same force and effect as
ribbon original signatures.


(d)           The Parties acknowledge that Hodgson Russ LLP has represented FNDM
in this transaction and that Robert Morley, Esq. has represented Vensure and VRA
in this transaction.


(e)           This Rescission Agreement shall be governed by the law of the
State of New York.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Rescission
Agreement, the date and year first above written.
 
 

FUND.COM, INC.       VENSURE EMPLOYER SERVICES, INC.            
/s/ Gregory Webster
   
/s/ Thomas Lindsay
 
Gregory Webster, CEO 
   
Thomas Lindsay, President
 
 
   
 
 

 

VENSURE RETIREMENT ADMINISTRATION, INC.              
/s/Thomas Lindsay
     
Thomas Lindsay, President
     
 
     

 
 
3

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND SECURITIES POWER
 
 
FOR VALUE RECEIVED, effective as of August 16, 2010 (the “Effective Assignment
Date”) the undersigned VENSURE RETIREMENT ADMINISTRATION, INC., a Delaware
corporation (the “Assignor”) or its “affiliates” (as that term is defined under
Rule 405 promulgated under the Securities Act of 1933, as amended) does by these
presents hereby sell, transfer and assign unto FUND.COM, INC., a Delaware
corporation (the “Assignee”) or its “affiliates” (as that term is defined under
Rule 405 promulgated under the Securities Act of 1933, as amended) or assigns,
that certain annuity policy, evidenced by Certificate #NPH-SWAP-2007-GBC-01,
issued by NatProv Holdings, Inc., a British Virgin Islands corporation (the
“Annuity”), and do hereby irrevocably constitute and appoint  as attorney to
transfer the said Annuity on the books of said Assignee, with full power of
substitution in the premises.
 


VENSURE RETIREMENT
ADMINISTRATION, INC.
(a Delaware corporation)
 
 
By: /s/ Thomas Lindsay____________________
Print Name: Thomas Lindsay
Title: President
 
Dated: August 18, 2010
 
VENSURE EMPLOYER SERVICES, INC.:
(an Arizona corporation)
 
 
Signature: /s/ Thomas Lindsay________________
Print Name:  Thomas Lindsay, President
 
 



STATE OF ARIZONA


COUNTY OF MARICOPA:


On this 18th day of August 2010, before me, a Notary Public in and for the State
of Arizona, County of Maricopa, came Thomas Lindsay who confirmed to me that he
is the President of each of Vensure Retirement Administration, Inc. and its
parent, Vensure Employer Services, Inc., and duly authorized by such entity to
execute this instrument.


 
4

--------------------------------------------------------------------------------

 
 
CONSENT TO ASSIGNMENT




The undersigned as issuer of the Annuity referred to in the foregoing Assignment
and Securities Power does hereby consent to the assignment and transfer of the
Annuity to the Assignee named therein and does hereby confirm that Fund.com,
Inc. is the holder and beneficiary of such Annuity.
 

  NATPROV HOLDINGS, LTD.          
 
By:
/s/ John Greenwood       John Greenwood       President and Chief Executive
Officer          

 
Dated: August 18, 2010
 
 
5

--------------------------------------------------------------------------------

 

ASSIGNMENT AND SECURITIES POWER
 
 
FOR VALUE RECEIVED, effective as of August 18, 2010 (the “Effective Assignment
Date”) the undersigned FUND.COM, INC., a Delaware corporation (the “Assignor”)
does by these presents hereby sell, transfer and assign unto VENSURE EMPLOYER
SERVICES, INC., an Arizona corporation (the “Assignee”) or its “affiliates” (as
that term is defined under Rule 405 promulgated under the Securities Act of
1933, as amended) or assigns, 218,883.33 shares of the Series A Preferred Stock
of the Assignee (the “Shares”), having stated or liquidation value of $100.00
per share (the “Vensure Series A Preferred Stock”),and do hereby irrevocably
constitute and appoint  as attorney to transfer the said Shares on the books of
said Assignee, with full power of substitution in the premises.
 
FUND.COM, INC.
(a Delaware corporation)
 
 
By: /s/ Gregory Webster_____________________
Print Name: Gregory Webster
Title: Chief Executive Officer
 
Dated: August 18, 2010
 
 



STATE OF NEW YORK


COUNTY OF NEW YORK:


On this 18th day of August 2010, before me, a Notary Public in and for the State
of New York, County of New York, came Gregory Webster who confirmed to me that
he is the Chief Executive Officer of Fund.com, Inc., a Delaware corporation, and
duly authorized by such entity to execute this instrument.
 
 
6